[Cite as State ex rel. Esrati v. Dayton Metro Library, 2021-Ohio-3753.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                     MONTGOMERY COUNTY

 [STATE EX REL.] DAVID ESRATI                           :
                                                        :
          Plaintiff-Appellant                           :     Appellate Case No. 29050
                                                        :
 v.                                                     :     Trial Court Case No. 2018-CV-560
                                                        :
 DAYTON METRO LIBRARY, et al.                           :     (Civil Appeal from
                                                        :     Common Pleas Court)
          Defendants-Appellees                          :
                                                        :

                                                ...........

                                                OPINION

                           Rendered on the 22nd day of October, 2021.

                                                ...........

DAVID ESRATI, 113 Bonner Street, Dayton, Ohio 45410
     Plaintiff-Appellant, Pro Se

MATHIAS H. HECK, JR. by NATHANIEL S. PETERSON, Atty. Reg. No. 0095312,
Assistant Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate
Division, Montgomery County Courts Building, 301 West Third Street, 5th Floor, Dayton,
Ohio 45422
       Attorney for Defendants-Appellees

                                              .............

EPLEY, J.
                                                                                       -2-




        {¶ 1} Relator-Appellant David Esrati appeals from a judgment of the Montgomery

County Court of Common Pleas, which denied his motion for sanctions and motion

requesting damages and a hearing in his lawsuit against the Dayton Metro Library and its

executive director, Tim Kambitsch (collectively, “Dayton Library”). For the reasons that

follow, the trial court’s judgment will be affirmed.

   I.      Facts and Procedural History

        {¶ 2} On August 19, 2017, Esrati was ejected from Dayton Library for videotaping

on the premises. The incident was captured by Dayton Library’s video surveillance

system. That same day, Esrati verbally requested that Dayton Library provide the video

surveillance footage of his ejectment, which he claimed was a public record. His counsel

then sent a second request via email on August 31, 2017.

        {¶ 3} On September 19, 2017, Dayton Library emailed Esrati’s counsel that it

would not be providing the requested surveillance video. Dayton Library asserted that the

video was not subject to release under the Ohio Public Records Act because the video

footage was a “library record” and/or “patron information” within the meaning of R.C.

149.432. Discussion about the public records request was then postponed because Esrati

and Dayton Library were in the process of negotiating a resolution. After the negotiations

failed, Esrati made a third request for the surveillance footage on November 15, 2017.

Dayton Library again denied the request.

        {¶ 4} On February 1, 2018, Esrati filed a petition for a writ of mandamus against

Dayton Library, alleging violations of the Ohio Public Records Act. Dayton Library

responded with a motion to dismiss pursuant to Civ.R. 12(B)(6). The trial court denied the
                                                                                           -3-


motion to dismiss, and both parties filed motions for summary judgment.

       {¶ 5} The trial court granted Esrati’s motion for summary judgment, denied Dayton

Library’s motion for summary judgment, and granted Esrati’s request for a writ of

mandamus. The court reasoned that the surveillance video at issue was a public record

and did not fall within the “library records” exemption under R.C. 149.432(A)(2)(b). The

trial court ordered Dayton Library to turn over the surveillance video to Esrati within 90

days and to “edit the video” only to the extent “necessary to obscure the faces of other

library patrons in the video.” Further, it required Dayton Library to reimburse Esrati for the

court costs of the action and awarded him $1,000, the maximum statutory damages under

R.C. 149.43(C)(2). The trial court did not, however, award Esrati attorney fees, finding

that Dayton Library did not act unreasonably.

       {¶ 6} The trial court scheduled a follow-up hearing for January 30, 2020. At that

hearing, Esrati raised concerns that the videos were not time coded. Dayton Library’s

attorneys posited that the video software could not both blur the faces of the patrons and

overlay time codes. The court entered an order clarifying which camera angles were to

be provided to Esrati and gave Dayton Library 30 days to comply. The court did not order

time codes.

       {¶ 7} Dayton Library filed a notice of compliance on February 27, 2020. According

to the record, Dayton Library provided a total of 58 angles from the video footage and

redacted the other patrons’ faces per court order. The videos did not have time codes

overlaid, but each file was given a name containing the date and time.

       {¶ 8} On September 25, 2020, Esrati, now appearing pro se and upset that the

provided surveillance footage was still not time coded to his liking, filed a motion for
                                                                                           -4-


sanctions alleging that Dayton Library’s statements regarding the surveillance footage

capabilities were false and amounted to frivolous conduct. He contended that the video

extraction software could, in fact, both redact faces and provide an overlaid time code.

         {¶ 9} On December 30, 2020, Esrati filed a “motion requesting damages and

hearing motion for sanction.” He asserted that it had been 1,229 days since he originally

requested the video surveillance footage and that, because of this alleged delay, he was

unable to comply with filing deadlines in a federal civil rights case he wished to pursue.

He also alleged that the “delays and lies in court amount to a conspiracy between the

Prosecutors [sic] Office, the Library, and [the trial] Court to damage my integrity and cause

personal financial hardship.” Motion at 4. He asked for “damages to my reputation, waste

of my time, and as the victim of a state-run criminal organization, the Montgomery County

Prosecutors [sic] office.”

         {¶ 10} The trial court denied Esrati’s motions on February 5, 2021, finding that the

motion was time-barred by statute, that Dayton Library had not engaged in frivolous

conduct, that Esrati had not been negatively affected by Dayton Library’s actions, that

there were no grounds for contempt of court, and that Civ.R. 11 was inapplicable to the

case. It did not, however, give any reasons for denying Esrati’s motion for damages and

a hearing.

         {¶ 11} Esrati has appealed that judgment.

   II.       The trial court did not abuse its discretion

         {¶ 12} In his brief, Esrati does not list any assignments of error as required by

App.R. 16. However, he does lodge many complaints, including his issues with: (1) the

statutory 10-day time window of Sunshine Laws; (2) the R.C. 2323.51(B)(1) time filing
                                                                                          -5-


requirement; (3) the Prosecutor’s Office’s representing Dayton Library; (4) his request for

Civ.R. 60 relief; and (4) attorneys and pro se litigants being treated dissimilarly vis-à-vis

attorney fees. While Esrati’s appeal could justifiably be dispatched for not adhering to the

Appellate Rules, we infer that he is challenging the trial court’s denials of his motion for

sanctions and motion requesting damages and a hearing. Esrati’s additional issues are

outside the scope of the trial court’s February 5, 2021 decision (i.e., the judgment on

appeal) and we will not address them. See, e.g., State v. Brandon, 2d Dist. Clark No.

2019-CA-53, 2020-Ohio-5406, ¶ 22 (issues outside the scope of the judgment on appeal

were not properly before the court); State v. Baumgartner, 6th Dist. Erie No. E-07-034,

2008-Ohio-5794, ¶ 10.

       Motion for sanctions under R.C. 2323.51

       {¶ 13} In his “motion requesting damages and hearing motion for sanction,” Esrati

claimed that he was entitled to sanctions pursuant to R.C. 2323.51. The trial court,

however, found the motion to be untimely. We agree with the trial court.

       {¶ 14} R.C. 2323.51(B)(1) states that a party adversely affected by frivolous

conduct may file a motion for an “award of court costs, reasonable attorney’s fees, and

other reasonable expenses incurred in connection with the civil action” at any time not

more than thirty days after the entry of a final judgment in the matter. The term “final

judgment” as used in the statute is synonymous with the term “final appealable order.”

State ex rel. DiFranco v. S. Euclid, 144 Ohio St. 3d 571, 2015-Ohio-4915, 45 N.E.3d 987,

¶ 10. When a motion for sanctions under R.C. 2323.51 is filed out of time, the motion can

be “denied on that ground alone.” Id. at ¶ 9.

       {¶ 15} In this case, Esrati filed his motion for sanctions on September 25, 2020.
                                                                                         -6-


When the motion was filed, the most recent final appealable order on the docket was the

trial court’s summary judgment decision, filed on July 29, 2019 – 424 days prior ̶ and

thus it was past the 30-day threshold. Even using the most recent prior order (one that

was not final and appealable), which was filed by the court on January 31, 2020, Esrati

was about six months past the deadline. His motion did not meet the 30-day requirement

imposed by R.C. 2323.51(B)(1), and the trial court correctly overruled the motion as

untimely.

       {¶ 16} Contrarily, if the motion for sanctions under R.C. 2323.51(B)(1) could have

survived the timeliness issue, we would affirm the trial court’s denial of the motion on the

merits. “On appeal, [this court] will not reverse a lower court’s decision on whether to

award sanctions under R.C. 2323.51 absent a showing of an abuse of discretion.” State

ex rel. Bell v. Madison Cty. Bd. of Commrs., 139 Ohio St.3d 106, 2014-Ohio-1564, 9

N.E.3d 1016, ¶ 10, citing State ex rel. Striker v. Cline, 130 Ohio St.3d 214, 2011-Ohio-

5350, 957 N.E.2d 19, ¶ 11. To prove such an abuse, Esrati must demonstrate that the

trial court’s denial of sanctions was unreasonable, arbitrary, or unconscionable. State ex

rel. DiFranco at ¶ 13.

       {¶ 17} Esrati must demonstrate that Dayton Library’s conduct regarding the

surveillance video was frivolous. “Frivolous conduct, as contemplated by R.C.

2323.51(A)(2)(a), is judged under an objective, rather than a subjective standard, and

must involve egregious conduct.” (Citations omitted.) State ex rel. DiFranco at ¶ 15. After

examining the record, we conclude, as the trial court did, that Dayton Library’s conduct

did not rise to the level of “frivolous.”

       {¶ 18} Esrati’s primary argument for sanctions was that Dayton Library acted in
                                                                                           -7-


bad faith in delaying the delivery of the surveillance video and by not producing a time-

stamped copy of the footage that met his requirements. The problem with his argument,

though, is that Dayton Library complied with all the trial court’s orders. Each time the trial

court issued an order requiring Dayton Library to produce the public records, it did so

within the prescribed time frame. The record also reflects a good-faith attempt by Dayton

Library to comply with each trial court order; in one case, Dayton Library went above and

beyond what was required of it and turned over 58 camera angles instead of the requisite

56.

       {¶ 19} Esrati, however, continues to argue that he should have been given

surveillance footage with a time-stamp overlay, although the trial court did not order any

time code on any video. Nevertheless, each video file prepared by Dayton Library was

given a name containing the date and time, and the trial court found Dayton Library’s

explanation as to why it was unable to provide a time-coded overlaid copy of the video(s)

credible.

       {¶ 20} Based on our review of the record, we cannot say that the trial court abused

its discretion when it overruled Esrati’s motion for sanctions pursuant to R.C. 2323.51.

       Motion for sanctions under Civ.R. 11

       {¶ 21} The trial court also held that Civ.R. 11 was inapplicable to the facts at issue

in Esrati’s motion for sanctions.

       {¶ 22} Civ.R. 11 states that the signature of an attorney constitutes a certificate by

the attorney that he or she has read the document, believes there is good ground to

support it, and that the document is not interposed for delay. Civ.R. 11. If a party willfully

violates this Rule, he or she, upon motion of a party or the court, may be subject to
                                                                                             -8-


“appropriate action, including an award to the opposing party of expenses and reasonable

attorney fees incurred in bringing any motion under this Rule.” Id.

         {¶ 23} It is important to stress that a purported violation of this part of Civ.R. 11

must be done willfully to incur sanctions from the trial court. We have previously stated

that “Civ.R. 11 employs a subjective bad-faith standard to invoke sanctions.” Swartz v.

Hendrix, 2d Dist. Darke No. 2010-CA-18, 2011-Ohio-3422, ¶ 11. Because the Rule uses

the phrase “may be subject to appropriate action,” the imposition of sanctions is at the

discretion of the court and is reviewed for an abuse of discretion. Id.

         {¶ 24} In this case, Esrati never specified which requirement he believed Dayton

Library violated (i.e., 1. the filing was not read; 2. there were not good grounds to support

it; or, 3. it was interposed for delay), and he did not specify in which filing the alleged Rule

violation occurred. The trial court assumed Esrati was referring to Dayton Library’s “notice

of compliance,” filed on January 31, 2020. It then found that Esrati had not provided

evidence that Dayton Library was in violation of any of the three requirements and further

stated that there was no evidence that any potential violation was made willfully or in bad

faith.

         {¶ 25} We agree. Assuming, as the trial court did, that Esrati was referring to the

“notice of compliance,” there was no evidence that the attorney for Dayton Library did not

read the filing, did not believe there was good ground to support it, or that it was filed for

purposes of delay. Further, even if one of the three requirements applied, Esrati had not

provided any evidence that any of the alleged conduct by Dayton Library was “willful”

conduct, instead of merely negligent. See Ponder v. Kamienski, 9th Dist. Summit No.

2370, 2007-Ohio-5035, ¶ 36 (if any of the Civ.R. 11 requirements are not satisfied, the
                                                                                          -9-


trial court must then determine if the violation was willful as opposed to merely negligent).

       {¶ 26} There is nothing in the record that would indicate Dayton Library violated

Civ.R. 11, let alone willfully so. The trial court did not abuse its discretion in rejecting

Esrati’s motion for sanctions under Civ.R. 11.

       Motion requesting a hearing, damages, and costs

       {¶ 27} On December 30, 2020, Esrati filed his “motion requesting damages and

hearing motion for sanction.” The motion did not specify the amount of damages he

sought, or under what theory of law he was eligible, but it did express Esrati’s displeasure

with Dayton Library, the Montgomery County Prosecutor’s Office, and the trial court.

Esrati cited no authority that would enable the collection of damages, and hence, the trial

court construed the irregular motion as a second motion for sanctions and analyzed it

accordingly. There were no grounds for the trial court to award Esrati sanctions under

either R.C. 2323.51 or Civ.R. 11. The trial court did not abuse its discretion.

       III. Conclusion

       {¶ 28} The judgment of the trial court will be affirmed.

                                      .............



HALL, J. and TUCKER, J., concur.


Copies sent to:

Mathias H. Heck, Jr.
Nathaniel S. Peterson
David Esrati
Hon. Gerald Parker